Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 09/18/2019. Claims 1 and 11 are independent claims. Claims 1-20 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 2018/0136644 A1, hereinafter Levinson) in view of Yang et al. (US 2018/0189578 A1, hereinafter Yang).  
Regarding independent claim(s) 1, Levinson discloses a method comprising: obtaining, from an autonomous vehicle (AV), a first scene description, the first scene description including one or more (Levinson discloses autonomous vehicle may be tasked to navigate in may change over time due to changes in patterns of use ( e.g., by pedestrians), road infrastructure ( e.g., traffic signs, traffic lights, road markings, etc.) road conditions (e.g., road construction, a lane closure, potholes, an obstruction on a road surface, etc.). The application may use aggregated sensor data from multiple autonomous vehicles to assist in identifying events or conditions that might affect travel (e.g., using semantic scene classification). The vehicle to autonomously transit from a first geographic region to a second geographic region. At 204, data representing an event associated with a calculated confidence level for a vehicle is detected.  Dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data), (see Levinson: Para. 0048-0065 and FIG. 1 & 2). This reads on the claim concepts of obtaining, from an autonomous vehicle (AV), a first scene description, the first scene description including one or more classified objects detected in a first zone of a geographic area); 
wherein the method is performed by one or more special-purpose computing devices (Levinson discloses note that multiple autonomous vehicle service platforms 101 (not shown) and one or more stations 190 may be implemented to service one or more autonomous vehicles 109 in connection with road network 110. One or more stations 190 may be configured to store, service, manage, and/or maintain an inventory of autonomous vehicles 109 (e.g., station 190 may include one or more computing devices implementing autonomous vehicle service platform 101). Sensors shown in diagram 300 include image capture sensors 340 (e.g., light capture devices or cameras of any type), audio capture sensors 342 (e.g., microphones of any type), radar devices 348, sonar devices 341 (or other like sensors, including ultrasonic sensors or acoustic-related sensors), and Lidar devices 346, among other sensor types and modalities.  A functional unit that can perform substantial computations, including numerous arithmetic operations and logic operations without human intervention. A computing device can consist of a standalone unit or several interconnected units, (see Levinson: Para. 0048-0065 and FIG. 1 & 2). This reads on the claim concepts of wherein the method is performed by one or more special-purpose computing devices). 
However, Levinson does not appears to specifically disclose updating, by a first edge node in the first zone and using a plurality of scene descriptions, an autonomous system grid (ASG) for the first zone; and sending, by the first edge node, the updated ASG to a second edge node located in the first zone or a second zone of the geographic area. 
 In the same field of endeavor, Yang discloses updating, by a first edge node in the first zone and using a plurality of scene descriptions, an autonomous system grid (ASG) for the first zone; and sending, by the first edge node, the updated ASG to a second edge node located in the first zone or a second zone of the geographic area (Yang discloses autonomous vehicles, also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. Autonomous vehicles can use map data to figure out some of the above information instead of relying on sensor data. This map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. Lane elements are stored as pieces of a lane element graph. Within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle, (see Yang: Para. 0055-0075, 0079-0095, 0186-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of updating, by a first edge node in the first zone and using a plurality of scene descriptions, an autonomous system grid (ASG) for the first zone; and sending, by the first edge node, the updated ASG to a second edge node located in the first zone or a second zone of the geographic area),  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the artificial intelligence and/or machine-learning for autonomous vehicle of Levinson in order to have incorporated the path/graph algorithm, as disclosed by Yang, since both of these mechanisms are directed to technology has gained attention among a slew of advanced technologies promising to create tomorrow’s self-driving cars. But sensors are also prominent in efforts to produce digital use cases. Learning from raw data is a computationally intensive process, since it involves giving the computer huge amounts of rich sensory information for learning how to steer. Because of this, the team had to actually design new deep learning components which leveraged modern GPU hardware more efficiently in order to control the vehicle in real-time. Sensors send out infrared light, and measure the time it takes for the light to bounce off an object and back to the sensor, creating a three-dimensional map. However, there are two different types sensors. 
 Regarding dependent claim(s) 2, the combination of Levinson and Yang discloses the method as in claim 1.  However, Levinson does not appear to specifically disclose further comprising: detecting, by the first edge node, one or more outlier scene descriptions in the plurality of scene descriptions; and excluding the one or more outlier scene descriptions from the updating. 
       In the same field of endeavor, Yang discloses detecting, by the first edge node, one or more outlier scene descriptions in the plurality of scene descriptions; and excluding the one or more outlier scene descriptions from the updating (Yang discloses Outlier is a process that involves identifying the anomalous observation in the dataset. Outlier is a data object that deviates significantly from the rest of the data objects and behaves in a different manner. A polyline is a connected sequence of line segments created as a single object. One or more embodiments, the method of identifying the subset of points follows a filtration of outlier points in the 3D map by the HD map system 110. The system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The cluster center analysis module 2835 comprises a polyline generator 3315, an outlier analysis module 3320, and a compression module 3325. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. Lane elements are stored as pieces of a lane element graph. Within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others. The sensors like camera, RADAR, and LiDAR are used to perceive the 360-view of the environment. The data obtained from the sensors is interpreted to detect static and dynamic objects like vehicles, trees, and pedestrians, etc., (see Yang: Para. 0055-0075, 0079-0095, 0118-0139, 0144-0153, 0171-0176, 0186-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of detecting, by the first edge node, one or more outlier scene descriptions in the plurality of scene descriptions; and excluding the one or more outlier scene descriptions from the updating). 
Regarding dependent claim(s) 3, the combination of Levinson and Yang discloses the method as in claim 1.  However, Levinson does not appear to specifically disclose further comprising:  determining, by the first edge node, whether a timestamp of the first scene description exceeds an age threshold; and in accordance with the timestamp exceeding the age threshold, excluding the first scene description from the updating.  
In the same field of endeavor, Yang discloses determining, by the first edge node, whether a timestamp of the first scene description exceeds an age threshold; and in accordance with the timestamp exceeding the age threshold, excluding the first scene description from the updating (Yang discloses Lane elements are stored as pieces of a lane element graph, within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The map is updated to reflect changes on the road within a reasonable time frame; and storage efficiency by minimizing the storage needed for the HD Map. For example, within the next few seconds. In an embodiment, the planning module 200 specifies the sequence of actions as one or more points representing nearby locations that the vehicle needs to drive through next. The planning module 200 provides the details of the plan comprising the sequence of actions to be taken by the vehicle to the control module 225. For example, connectivity scores improve as the distance between the two lane line segments decreases and the direction of change between two the segments is small. Alternate embodiments only consider one of these factors at a time. Points which lie farther than the threshold depth 1320 from the minimum depth point 1370 are excluded and denoted as triangles. The HD map system 110 selects the points within the threshold depth 1320 as the subset of points corresponding to the traffic sign. Time-to-live (TTL) is a value for the period of time that a packet, or data, should exist on a computer or network before being discarded. TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date, (see Yang: Para. 0054-0075, 0079-0095, 0138, 0159-0168, 0176-0179, 0180-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of determining, by the first edge node, whether a timestamp of the first scene description exceeds an age threshold; and in accordance with the timestamp exceeding the age threshold, excluding the first scene description from the updating).              
	     Regarding dependent claim(s) 4, the combination of Levinson and Yang discloses the method as in claim 3. Levinson further discloses wherein the timestamp of the first scene description is an oldest object timestamp for an object in the first scene description (Levinson discloses dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, map data and 3D map data may be viewed as "global map data" or map data that has been validated at a point in time by autonomous vehicle service platform. A timestamp is a sequence of characters or encoded information identifying when a certain event occurred, usually giving date and time of day. Data association is used to associate a blob at one location in a first frame at time, t1, to a blob in a different position in a second frame at time, t2. Duration is how long something lasts, from beginning to end, (see Levinson: Para. 0066-0075 and 0103-0015). This reads on the claim concepts of wherein the timestamp of the first scene description is an oldest object timestamp for an object in the first scene description).   
	Regarding dependent claim(s) 6, the combination of Levinson and Yang discloses the method as in claim 1. However, Levinson does not appear to specifically disclose further comprising: determining, by the first edge node, a confidence score indicating an accuracy of the ASG.
	In the same field of endeavor, Yang discloses determining, by the first edge node, a confidence score indicating an accuracy of the ASG (Yang discloses the data stored in an occupancy map 530 is also referred to herein as occupancy grid data. The 3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location. The detection of topological changes in road network can be done with more confidence and detected lane cuts are more likely to be correct. A maps for autonomous vehicles, and more particularly to providing high definition maps with high precision and up-to-date map data to autonomous vehicles for safe navigation. Autonomous vehicles, also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. The 3D map APis 365 include a fetch-navigable-surfaces API and a fetch-occupancy-grid APL The fetch-navigable-surfaces API receives as input, identifiers for one or more lane elements and returns navigable boundaries for the specified lane elements, (see Yang: Para. 0057-0065, 0078-0094 and FIG. 6-34). This reads on the claim concepts of determining, by the first edge node, a confidence score indicating an accuracy of the ASG). 
	    Regarding dependent claim(s) 7, the combination of Levinson and Yang discloses the method as in claim 1. However, Levinson does not appear to specifically disclose further comprising: obtaining, by the first edge node, one or more ASG updates from a cloud based computer platform; and using, by the first edge node, the one or more ASG updates in the updating.
	In the same field of endeavor, Yang discloses obtaining, by the first edge node, one or more ASG updates from a cloud based computer platform; and using, by the first edge node, the one or more ASG updates in the updating (Yang discloses Lane elements are stored as pieces of a lane element graph, within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The map is updated to reflect changes on the road within a reasonable time frame; and storage efficiency by minimizing the storage needed for the HD Map. For example, within the next few seconds. In an embodiment, the planning module 200 specifies the sequence of actions as one or more points representing nearby locations that the vehicle needs to drive through next. The planning module 200 provides the details of the plan comprising the sequence of actions to be taken by the vehicle to the control module 225. For example, connectivity scores improve as the distance between the two lane line segments decreases and the direction of change between two the segments is small. Alternate embodiments only consider one of these factors at a time. Points which lie farther than the threshold depth 1320 from the minimum depth point 1370 are excluded and denoted as triangles. The HD map system 110 selects the points within the threshold depth 1320 as the subset of points corresponding to the traffic sign. The data stored in an occupancy map 530 is also referred to herein as occupancy grid data. The 3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location. The detection of topological changes in road network can be done with more confidence and detected lane cuts are more likely to be correct. A maps for autonomous vehicles, and more particularly to providing high definition maps with high precision and up-to-date map data to autonomous vehicles for safe navigation. Autonomous vehicles, also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. The 3D map APis 365 include a fetch-navigable-surfaces API and a fetch-occupancy-grid APL The fetch-navigable-surfaces API receives as input, identifiers for one or more lane elements and returns navigable boundaries for the specified lane elements. The online HD map system 110 is implemented as a distributed computing system, for example, a cloud based service that allows clients such as vehicle computing systems 120 to make requests for information and services. For example, a vehicle computing system 120 may make a request for HD map data for driving along a route and the online HD map system 110 provides the requested HD map data, (see Yang: Para. 0054-0075, 0078-0095, 0108-0138, 0159-0168, 0176-0179, 0180-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of obtaining, by the first edge node, one or more ASG updates from a cloud based computer platform; and using, by the first edge node, the one or more ASG updates in the updating).
Regarding dependent claim(s) 8, the combination of Levinson and Yang discloses the method as in claim 1. Levinson further discloses wherein the updating includes adding or deleting one or more objects to or from the ASG (Levinson discloses simulator evaluator 2858 may also evaluate the responses of simulator AV controller 2847 when policy data 2829 is updated, deleted, or added. an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. The updated policies and/or rules may be simulated in simulator
740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy. Autonomous vehicle may be tasked to navigate in may change over time due to changes in patterns of use (e.g., by pedestrians}, road infrastructure (e.g., traffic signs, traffic lights, road markings, etc.) road conditions (e.g., road construction, a lane closure, potholes, an obstruction on a road surface, etc.). Changes in road conditions, such as lane closures, potholes and the like may require the autonomous vehicle to take appropriate actions to alter an initial guided path to a revised guided path, (see Levinson: Para. 0045-0065, 0074-0095 and 0105-0113). This reads on the claim concepts of wherein the updating includes adding or deleting one or more objects to or from the ASG).
	Regarding dependent claim(s) 9, the combination of Levinson and Yang discloses the method as in claim 1. However, Levinson does not appear to specifically disclose wherein updating includes adding or changing labels for one or more objects of the ASG. 
	     In the same field of endeavor, Yang discloses wherein updating includes adding or changing labels for one or more objects of the ASG (Yang discloses a lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. 1bis allows the online HD map system 110 to minimize the amount of data that is communicated with the vehicle and also to keep the HD map data stored locally in the vehicle updated on a regular basis. For example, the prediction module 215 may determine that objects representing road signs are not likely to move, whereas objects identified as vehicles, people, and so on, are either moving or likely to move. If certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly. FIG. 8B shows an example of a Y junction in a road showing label 810/ connected to lane 810h directly and connected to lane 810i via lane 810g, (see Yang: Para. 0055-0075, 0079-0095, 0105, 0186-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of wherein updating includes adding or changing labels for one or more objects of the ASG).  
Regarding dependent claim(s) 10, the combination of Levinson and Yang discloses the method as in claim 1. Levinson further discloses wherein updating includes updating at least one state of at least one dynamic object in the ASG (Levinson discloses Policy download manager 1842 is configured to provide autonomous vehicles 1830 an updated policy in view of reduced communications region 1880, whereby the updated policy may specify routes to quickly exit region 1880 if an autonomous vehicle enters that region. For example, autonomous vehicle 1864 may receive an updated policy moments before driving into region 1880. Whether the object is dynamic or static, whereby data representing classification is described by a semantic label (which may include static object maps and/or dynamic object maps). Simulator evaluator 2858 may also evaluate the responses of simulator AV controller 2847 when policy data 2829 is updated, deleted, or added. an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. The updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy. Autonomous vehicle may be tasked to navigate in may change over time due to changes in patterns of use (e.g., by pedestrians}, road infrastructure (e.g., traffic signs, traffic lights, road markings, etc.) road conditions (e.g., road construction, a lane closure, potholes, an obstruction on a road surface, etc.). Changes in road conditions, such as lane closures, potholes and the like may require the autonomous vehicle to take appropriate actions to alter an initial guided path to a revised guided path, (see Levinson: Para. 0045-0065, 0074-0095 and 0103-0113). This reads on the claim concepts of wherein updating includes updating at least one state of at least one dynamic object in the ASG).  
Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0189578 A1, hereinafter Yang) in view of Levinson et al. (US 2018/0136644 A1, hereinafter Levinson).  
Regarding independent claim(s) 11, Yank discloses a system comprising: a core network; a plurality of edge nodes coupled to the core network, a first edge node of the plurality of edge nodes including one or more computer processors programmed to: update an autonomous system grid (ASG) for the first zone using a plurality of scene descriptions; and send the updated ASG to a second edge node located in the first zone or in a second zone including a second portion of the geographic area (Yang discloses autonomous vehicles (graphs i.e., a connected network of lane elements), also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. Autonomous vehicles can use map data to figure out some of the above information instead of relying on sensor data. This map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. Lane elements are stored as pieces of a lane element graph. Within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle, (see Yang: Para. 0055-0075, 0079-0095, 0186-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of a core network; a plurality of edge nodes coupled to the core network, a first edge node of the plurality of edge nodes including one or more computer processors programmed to: update an autonomous system grid (ASG) for the first zone using a plurality of scene descriptions; and send the updated ASG to a second edge node located in the first zone or in a second zone including a second portion of the geographic area). 
However, Yang does not appears to specifically disclose obtain, from a first autonomous vehicle (AV), a first scene description, the first scene description including one or more classified objects detected in a first zone that includes a first portion of a geographic area.
  In the same field of endeavor, Levinson discloses obtain, from a first autonomous vehicle (AV), a first scene description, the first scene description including one or more classified objects detected in a first zone that includes a first portion of a geographic area (Levinson discloses autonomous vehicle may be tasked to navigate in may change over time due to changes in patterns of use ( e.g., by pedestrians), road infrastructure ( e.g., traffic signs, traffic lights, road markings, etc.) road conditions (e.g., road construction, a lane closure, potholes, an obstruction on a road surface, etc.). The application may use aggregated sensor data from multiple autonomous vehicles to assist in identifying events or conditions that might affect travel (e.g., using semantic scene classification). The vehicle to autonomously transit from a first geographic region to a second geographic region. At 204, data representing an event associated with a calculated confidence level for a vehicle is detected.  Dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data), (see Levinson: Para. 0048-0065 and FIG. 1 & 2). This reads on the claim concepts of obtain, from a first autonomous vehicle (AV), a first scene description, the first scene description including one or more classified objects detected in a first zone that includes a first portion of a geographic area); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the path/graph algorithm of Yang in order to have incorporated the artificial intelligence and/or machine-learning for autonomous vehicle, as disclosed by Levinson, since both of these mechanisms are directed to technology has gained attention among a slew of advanced technologies promising to create tomorrow’s self-driving cars. But sensors are also prominent in efforts to produce digital use cases. Learning from raw data is a computationally intensive process, since it involves giving the computer huge amounts of rich sensory information for learning how to steer. Because of this, the team had to actually design new deep learning components which leveraged modern GPU hardware more efficiently in order to control the vehicle in real-time. Sensors send out infrared light, and measure the time it takes for the light to bounce off an object and back to the sensor, creating a three-dimensional map. However, there are two different types sensors. The map created by a sensor is important for a self-driving vehicle, as it helps the car “see” the world around it. Sensors technology provides more depth and detail than other solutions, such as radar and cameras. It can also work at night. They combine the map data with on-board sensors and other technology to enable Super Cruise. The precision sensor map data provides specific details for upcoming events, like corners and exits, while the real-time cameras look at lane lines and understand the vehicle’s position in the lane. The layered approach of combining precision sensor map data with cameras, sensors and GPS enables a hands-free driving experience that provides drivers with confidence and convenience. The HD mapping data also provides high accuracy and high quality road information that ensures Super Cruise can operate on limited access highways, while also providing smooth control through curves, enhancing user comfort. Autonomous drive has the potential to be one of the most lifesaving technologies in history, if introduced responsibly and safely. Sensor is short for “light detection and ranging.” The systems use pulsed lasers to map a three-dimensional model of an environment. Sensor’s use of light allows it to map the environment quickly and more accurately than systems that use sound (sonar) or microwaves (radar).  It’s important to note that, currently, autonomous or self-driving vehicles don’t exist for sale to everyday consumers. Vehicles such as those from Tesla or Super Cruise-equipped Cadillacs offer the ability to ride hands-free for extended periods of time, but do so only in extremely limited circumstances, such as on highways and interstates. When self-driving vehicles do eventually make their way into the wild on a large-scale basis, the amount of data needed and the speed at which it needs to be collected is staggering. In order to piece together a decision-making process that is anywhere remotely near the level of complexity that a human brain can manage, autonomous vehicles need to have an accurate and real-time picture of the world around them. This is especially true in urban environments, where human drivers encounter other people, animals, and a variety of vehicles in a short period of time. Large numbers of sensors, massive amounts of data, ever-increasing computing power, real-time operation, and security concerns required for autonomous vehicles are driving the core of computation from the cloud to the edge of the network. Autonomous vehicles are constantly sensing and sending data on road conditions, location, and the surrounding vehicles. Autonomous driving systems are extremely complex; they tightly integrate many technologies, including sensing, localization, perception, decision making, as well as the smooth interactions with cloud platforms for high-definition (HD) map generation and data storage. These complexities impose numerous challenges for the design of autonomous driving edge computing systems. The connected world is a necessity and it is inevitable to the future across industries, be it connected buildings, connected factories, connected transportation, and so on. This is also true for automobiles Connected Vehicles. Every new vehicle will be connected and will generate high-volume data that to be transferred to/from the cloud. The biggest challenge will be to efficiently process & deliver this data for achieving speed, security & reliability. This is where Edge Computing has a pivotal role to play. Incorporating the teachings of Levinson into Yang would produce the application may use aggregated sensor data from multiple autonomous vehicles to assist in identifying events or conditions that might affect travel (e.g., using semantic scene classification). An optimal subset of trajectories may be formed based on recommendations responsive to semantic changes (e.g., road construction), as disclosed by Levinson, (see Abstract). 
Regarding claim 12, (drawn system): claim 12 is system claims respectively that correspond to method of claim 2. Therefore, 12 is rejected for at least the same reasons as the method of 2. 
Regarding claim 13, (drawn system): claim 13 is system claims respectively that correspond to method of claim 3. Therefore, 13 is rejected for at least the same reasons as the method of 3. 
Regarding claim 14, (drawn system): claim 14 is system claims respectively that correspond to method of claim 4. Therefore, 14 is rejected for at least the same reasons as the method of 4. 
Regarding claim 16, (drawn system): claim 16 is system claims respectively that correspond to method of claim 6. Therefore, 16 is rejected for at least the same reasons as the method of 6. 
Regarding claim 17, (drawn system): claim 17 is system claims respectively that correspond to method of claim 7. Therefore, 17 is rejected for at least the same reasons as the method of 7. 
Regarding claim 18, (drawn system): claim 18 is system claims respectively that correspond to method of claim 8. Therefore, 18 is rejected for at least the same reasons as the method of 8. 
Regarding claim 19, (drawn system): claim 19 is system claims respectively that correspond to method of claim 9. Therefore, 19 is rejected for at least the same reasons as the method of 9. 
Regarding claim 20, (drawn system): claim 20 is system claims respectively that correspond to method of claim 10. Therefore, 20 is rejected for at least the same reasons as the method of 10. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 2018/0136644 A1, hereinafter Levinson) in view of Yang et al. (US 2018/0189578 A1, hereinafter Yang) and in view of Shalev-Shwartz et al. (US 2018/0032082 A1, Shalev-Shwartz). 
Regarding dependent claim(s) 5, the combination of Levinson and Yang discloses the method as in claim 1.  However, Levinson and Yang do not appear to specifically disclose further comprising: generating, by the first edge node, a second scene description generated from data provided by one or more non-AV sensors in the first zone; and using, by the first edge node, the first and second scene descriptions in the updating.
	In the same field of endeavor, Yang discloses generating, by the first edge node, a second scene description generated from data provided by one or more non-AV sensors in the first zone; and using, by the first edge node, the first and second scene descriptions in the updating (Shalev-Shwartz discloses an autonomous vehicle may need to process and interpret visual information (e.g., information captured from a camera), information from radar or lidar, and may also use information obtained from other sources (e.g., from a GPS device, a speed sensor, an accelerometer, a suspension sensor, etc.). A plurality of images representative of an environment of the host vehicle; analyze the plurality of images to identify a navigational state associated with the host vehicle; provide the navigational state to a trained navigational system; receive, from the trained navigational system, a desired navigational action for execution by the host vehicle in response to the identified navigational state; analyze the desired navigational action relative to one or more predefined navigational constraints; determine an actual navigational action for the host vehicle, wherein the actual navigational action includes at least one modification of the desired navigational action determined based on the one or more predefined navigational constraints; and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined actual navigational action for the host vehicle. The analysis may make use of trained system (e.g., a machine learning or deep learning system), which may, for example, estimate a future path ahead of a current location of a vehicle based on an image captured at the current location. Shown in FIG. 9. Another example options graph 1000 is shown in FIG. 10. The options graph can represent a hierarchical set of decisions organized as a Directed Acyclic Graph (DAG). There is a special node called the root node 903 of the graph. The decision process traverses through the graph, starting from the root node, until it reaches a "leaf' node, which refers to a node that has no outgoing decision lines. Navigational principles described herein may be applicable to sensed states developed based on captured image data as well as sensed states developed using other non-image based sensors. The sensed state may include sensed information relating to target vehicles, lane markings, pedestrians, traffic lights, road geometry, lane shape, obstacles, distances to other objects/vehicles, relative velocities, relative accelerations, among any other potential sensed information. Supervised machine learning may be implemented in order to produce a sensing state output based on sensed data provided to sensing module 801 (determine or update a known position of the host vehicle with respect to a target). The learning algorithm is a deep learning algorithm. The desired actions may include at least one action expected to maximize an anticipated reward for a vehicle. While in some cases, the actual action taken by the vehicle may correspond to one of the desired actions, in other cases, the actual action taken may be determined based on the observed state, one or more desired actions, and non-learned, hard constraints (e.g., safety constraints) imposed on the learning navigational engine. These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.), (see Shalev-Shwartz: Para. 0162-0178, 0094-0127, 0195-0210, 0218-0254 and FIG. 9-12). This reads on the claim concepts of generating, by the first edge node, a second scene description generated from data provided by one or more non-AV sensors in the first zone; and using, by the first edge node, the first and second scene descriptions in the updating).
	   Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle using path/graph algorithm of Levinson and Yang in order to have incorporated the machine learning navigational, as disclosed by Shalev-Shwartz, since both of these mechanisms are directed to an autonomous vehicle may include a frame; a body attached to the frame; a camera; and at least one processing device programmed to: receive, from the camera, a plurality of images representative of an environment of the autonomous vehicle; analyze the plurality of images to identify a navigational state associated with the autonomous vehicle; determine a first predefined navigational constraint implicated by at least one aspect of the navigational state; identify, based on analysis of the plurality of images, a presence of at least one navigational constraint augmentation factor; determine a second navigational constraint based on identification of the at least one navigational constraint augmentation factor, wherein the second navigational constraint is different from the first navigational constraint and includes at least one characteristic augmented with respect to the first navigational constraint; determine, based on the identified navigational state, a navigational action for the autonomous vehicle satisfying the second navigational constraint; and cause at least one adjustment of a navigational actuator of the autonomous vehicle in response to the determined navigational action. Self-driving cars is one of the most trendy and popular directions in the world of AI and machine learning. Driverless cars can identify objects, interpret situations, and make decisions based on object detection and object classification algorithms. The three major sensors used by self-driving cars work together as the human eyes and brain. These sensors are cameras, radar, and lidar. Together, they give the car a clear view of its environment. They help the car to identify the location, speed, and 3D shapes of objects that are close to it. Additionally, self-driving cars are now being built with inertial measurement units that monitor and control both acceleration and location. Machine learning has two learning models: supervised and unsupervised. With unsupervised learning, a machine learning algorithm receives unlabeled data and no instructions on how to process it, so it has to figure out what to do on its own. With the supervised model, an algorithm is fed instructions on how to interpret the input data. This is the preferred approach to learning for self-driving cars. It allows the algorithm to evaluate training data based on a fully labelled dataset, making supervised learning more useful where classification is concerned. Automotive engineers keep racking their brains about how to approach autonomous driving. There are plenty of unsupervised machine learning algorithms and many categories they can belong to. Unsupervised machine learning algorithms can be categorized according to the methods they use to group and process data. Self-driving cars usually incorporate numerous sensors that help them make sense of their surroundings, including GPS, radar, lidar, sonar, odometry, and inertial measurement units. They also have advanced control systems that can interpret sensory information to identify obstacles and figure out suitable navigation paths. These algorithms use training data-set to learn. They keep learning until they reach the desired level that promises minimal errors. Supervised ML algorithms can further be categorized into classification, regression, and dimension reduction algorithms. These algorithms learn by making sense of the data at hand. Regression algorithms use the repetitive aspects of an environment to form a statistical model of the relation between a particular image and the position of a specific object within the image. Data reduction algorithms, pattern recognition algorithms are designed to rule out unusual data points. Recognition of patterns in a data set is an essential step before classifying the objects. Algorithms define the class of problem and class of methods. These algorithms determine the moves of the self-driving car. ML algorithms go into the functioning of self-driving cars as we know it. Self-driving cars can perform the basic tasks of a human driver, such as controlling, navigating, and driving the vehicle. A self-driving car (sometimes called an autonomous car or driverless car) is a vehicle that uses a combination of sensors, cameras, radar and artificial intelligence to travel between destinations without a human operator. To qualify as fully autonomous, a vehicle must be able to navigate without human intervention to a predetermined destination over roads that have not been adapted for its use. Incorporating the teachings of Shalev-Shwartz into Levinson and Yang would produce Systems and methods are provided for navigating an autonomous vehicle using reinforcement learning techniques, as disclosed by Shalev-Shwartz, (see Abstract). 
	Regarding claim 15, (drawn system): claim 15 is system claims respectively that correspond to method of claim 5. Therefore, 15 is rejected for at least the same reasons as the method of 5. 
	                                                            Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164